DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Gaddis et al. (US 6,488,287) as described in the Office Action mailed on 09/02/2021. However, Gaddis does not disclose a chuck “comprises an intermediate gear, wherein, in at least one of the working position and the jaw actuating position, rotation of the rear body causes rotation of the intermediate gear, and the intermediate gear is configured to operably couple the rear body to turn the nut.” as recited in independent claim 1. 
Further, Gaddis does not disclose a chuck “comprises a sleeve, a spring, and a lock ring, wherein the sleeve is configured to move the clutch, against a bias of the spring, into the working position or the jaw actuation position in response to a positioning lug of the sleeve engaging with the lock ring.” as recited in independent clam 8.
 Further, examiner agrees with applicant’s argument filed 12/02/2021 (p.8-9) that Gaddis does not disclose the chuck comprising “a rear body including rear body teeth …, the rear body teeth extend axially from the rear body and are rearward-facing away from the jaws, and a clutch including clutch teeth, …, the clutch teeth extend axially 
It would not have been obvious to modify the chuck of Gaddis to have the missing features in each of the independent claims as stated above.
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHWEN-WEI SU/Examiner, Art Unit 3722